Citation Nr: 1133081	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-21 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for residuals of a left ankle fracture, postoperative, tendonitis, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for residuals of a left ankle fracture, postoperative, sural neuropathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to April 1989.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied entitlement to an increased rating for residuals of a left ankle fracture and service connection for left knee and hip disabilities.  Although not listed as an issue, the decision continued the 10 percent rating for postoperative sural neuropathy of the left ankle.

In August 2007, the RO granted service connection for left hip and ankle disabilities.  This was a full grant of the benefits sought with regard to those issues.

In February 2010, the Veteran testified at a hearing at the RO before the undersigned (Travel Board hearing); a transcript of that hearing is of record.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated in November 2009, the Veteran raised a claim for VA compensation for skin sensitivity secondary to surgery on her service- connected left ankle.  In a statement dated in February 2010, she raised a claim of entitlement to service connection for depression secondary to service-connected residuals of her left ankle fracture and sural neuropathy of the left ankle.  The Board refers these claims to the agency of original jurisdiction (AOJ) for initial adjudication.

The issue of entitlement to an evaluation in excess of 20 percent for residuals of a left ankle fracture, postoperative, tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the residuals of a fracture of the Veteran's left ankle, postoperative, tendonitis have been manifested by no more than marked limitation of motion.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for post-operative residuals of a right ankle injury. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
The Court has held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim:  (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation. Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In an April 2007 letter, issued prior to the initial adjudication of the increased rating claim for residuals of a left ankle fracture, postoperative, tendonitis in July 2005.  The RO notified the Veteran of the evidence needed to substantiate her claim for an increased rating.  The letter told the Veteran that she could substantiate the claim with evidence that the disability had worsened.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

The April 2007 letter also notified the Veteran of all elements of Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claim.  The letter notified the Veteran that when determining the disability rating VA considered the impact of the condition and symptoms on employment.  She was also advised that tell or give to VA recent Social Security determinations; statements from employers as to job performance, lost time, or other information regarding how her condition affected her ability to work; or statements discussing her disability symptoms from people who have witnessed how they affected her.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained all of the identified post-service VA treatment records.  In addition, she was afforded proper VA examinations pertaining to the effects of her service-connected disabilities on employment.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In regards to the Veteran's claim for residuals of a left ankle fracture, postoperative, tendonitis, the March and June 2011VA examinations also reflect compliance with Board's May 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Id. at 496-97.  

Effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  The instant rulemaking clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  76 Fed. Reg. 52572-5 (Aug. 23, 2011) (to be codified at 38 C.F.R. §§ 3.103(a)-(c), 20.706).

At the Travel Board hearing the undersigned identified the issues, inquired as to how the disabilities were effecting her employment, and asked about her treatment providers in order to ascertain whether there was additional evidence she could submit.  Based on her testimony the Board undertook to further develop the claims, and sought opinions and evidence in support of that claim.  

The appeal is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each distinct period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of the left ankle fracture, postoperative, tendonitis have been rated 20 percent under 38 C.F.R. § 4.71a, Code 5271, for marked limitation of motion; 20 percent is the maximum rating under Code 5271.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59. 

These provisions are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71a, Plate II.

On VA examination in April 2005, it was noted that the Veteran walked with a mild limp with a cavus deformity and a 20 degree inversion of the left foot.  Range of motion studies revealed that dorsiflexion was to 10 degrees, plantar flexion was to 30 degrees, inversion was to 30 degrees, and there was no eversion.  This was without pain.  There were no calluses on the sole of the foot.  The Achilles tendon was aligned.  In regards to her left ankle, she was diagnosed as having fracture, ligamentous injury, surgical repair of the ligaments, and cavus and varus deformity.

Treatment records from North Texas VA Health Care System show that the Veteran was seen for chronic left foot pain, underwent therapy, and was given a home exercise program for ankle strengthening and stretching of the Achilles tendon.  She underwent hallux interphalangeal joint fusion, second metatarsal weil osteotomy, and second digit arthroscopy with superficial peroneal neurolysis and sural neuroma excision in March 2010.  

On November 2006 VA examination, the Veteran reported that her left ankle was aggravated by long walking and standing on her feet while at work.  She worked as a school counselor.  She walked on the side of her foot.  She was using an APO brace.  She continued to have instability.  She was fatigued at the end of the day.  Her endurance was decreased and she was unable to do any kind of housework.  She missed three half days of work in the last five months due to her foot.  

She could dorsiflex to 20 degrees, plantar flexion was to 15 degrees with mild pain, inversion was to 20 degrees without pain, and there was 0 degrees of eversion.  She had pes cavus.  There was tenderness on palpation to the Achilles tendon.  With repetitive motion there was no change in coordination, range of motion, fatigue, endurance or pain levels.  The diagnosis was fracture of the distal tibia, ligamentous injury and repair, decreased range of motion and Achilles tendonitis.  

At a June 2009 VA examination, the Veteran reported that she had pain, weakness, stiffness, instability, and lack of endurance in her left ankle.  The severity varied from increased pain to inability to walk two to three times per week.  She estimated that a flare-up caused 75 to 100 percent impairment in daily activities.  She experienced dislocations and arthritis causing stiffness and swelling pain.  There was no ankylosis.  

Dorsiflexion was to 0 degrees and plantar flexion was to 25 degrees.  Pain was present.  There was objective evidence of painful motion, weakness, tenderness, heat, abnormal movement, and guarding of movement.  There was no additional loss of motion on repetitive movement.  She had an abnormal gait.  She limped and used a cane.  There were no signs on her foot of abnormal weight bearing.  

Several statements from the Veteran's co-workers dated between February and June 2009 report that the Veteran had trouble with her ankle at work, especially with walking up and down the stairs and standing for prolonged periods.  She also had to miss work due to appointments and treatment for her ankle disability.  

During her February 2010 Travel Board hearing, the Veteran reported that she wore an ankle brace, because it sometimes would go out.  She indicated that she was in a chronic state of pain. 

On VA examination in March 2011, the Veteran reported that she was no longer able to perform yard work or stand in the shower.  She used a shower chair.  She no longer wore a brace.  She reported that due to her left ankle symptoms, she had switched jobs from being a teacher in a classroom to being a school counselor.  She was able to perform her work duties.  She had to use an elevator versus taking the stairs.  She had flare-ups approximately two times per month that caused her to stop her activities, prop up her left foot, and put ice on it.  She was not completely incapacitated.  She noticed heat, but no redness.  There was no clicking or popping.  She reported very limited motion.  She also noticed erythema to the extent that her left foot would turn purple with prolonged standing in the shower.  

On physical examination, the Veteran's gait was antalgic with an inverted foot.  She had a slightly positive anterior drawer with a good endpoint.  She had increased laxity with inversion.  She was stable to eversion.  Passive range of motion was decreased.  

She was able to hold the foot at 90 degrees neutral when it was placed in neutral passively.  Dorsiflexion was 0 to 15 degrees.  Plantar flexion was 0 to 40 degrees with the foot going into inversion.  Inversion was 0 to 40 degrees.  Eversion was 0 to 20 degrees. There were no complaints of pain.  Active range of motion was decreased.  

There was tenderness to palpation to the anterolateral aspect of the left ankle.  There was callus formation to the lateral aspect of the left foot.  There was abnormal wear to the lateral aspect of the sole of the left shoe.  There was evidence of abnormal weightbearing as evidenced by her walking with the foot in inversion.  There was no crepitus, heat, or redness.  She had good distal pulses.  

On the June 2011 VA examination, the Veteran reported that she used a Bioness left lower extremity neuro-stimulator and a pronation heel wedge.  She also used a cane.  She was employed full time as an elementary school counselor.  She walked slowly and deliberately with her left foot supinated.  

Range of motion studies revealed that plantar flexion was 0 to 45 degrees, dorsiflexion was 0 to 30 degrees, inversion was 0 to 30 degrees, and eversion was 0 to 15 degrees.  She complained of pain through the entire arc.  There was no apparent weakness, fatigability, or loss of coordination during or following repetitive motion.  

The assessment was left foot hammered interphalangeal joint of the hallux; left second digit hammertoe; left foot metatarsalgia due to elongated second metatarsal; status post left foot hallux valgus interphalangeal joint fusion, second metatarsal weil osteotomy, and second digit arthroscopy with superficial peroneal neurolysis and sural neuroma excision complicated by chronic pain and foot supination eversion altered gait, and left ankle status post acute sprain complicated by subsequent lateral ankle tendinitis, chronic, mild, no clinical or radiographic evidence of ankle joint ankylosis.  

Analysis

The Veteran is receiving the highest rating for limitation of ankle motion under Code 5271.  VA examinations and treatment records show that she retains significant ankle motion and she has specifically been found not to have ankylosis.  Hence, an increased rating cannot be provided on the basis of ankylosis under diagnostic codes pertaining to ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272 (2010).  Because the Veteran is in receipt of the highest rating for limitation of motion and a higher rating requires ankylosis, the effects of pain/tenderness or other factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59 cannot serve as the basis for a higher rating based on ankylosis.  Johnston.  

A separate rating for os calcis or astragalus malunion is not warranted because diagnostic studies have shown the left ankle to be normal in appearance.  See MRI performed for the June 2011, VA examination.

The Veteran has been found to have associated pes cavus.  A separate rating for pes cavus is not warranted because the criteria for rating pes cavus contemplate limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2010).  Inasmuch as the criteria are not wholly separate, separate ratings for pes cavus and ankle limitation of motion would constitute prohibited pyramiding.  Esteban v. Brown, 6 Vet App 259 (1994); 38 C.F.R. § 4.14 (2010).

Diagnostic Code 5278 provides a higher rating of 30 percent when there is a unilateral pes cavus disability that is marked with contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callus formation and marked varus deformity.  Examinations have shown that the Veteran has hammer toe only of the second digit.  She is able to hold the foot at 0 degrees and was found to have no additional deformity of the forefoot; she therefore, does not have a dropped forefoot.  

The Veteran does not have an eversion deformity and has been noted to have supination or eversion of the foot.  See Merriam Webster Online, www.mirriam-webster.com/dictionary/varus (defining varus as of, relating to, or being a deformity in which an anatomical part is turned inward toward the midline of the body to an abnormal degree); Mosby's Medical Dictionary, 8th edition, 2009, Elsevier (defining eversion as a turning outward or inside out, such as a turning of the foot outward at the ankle).  While the Veteran has been found to have a large callus, she does not have most of the symptomatology listed in the criteria for a rating greater than 20 percent on the basis of pes cavus.

A 30 percent rating is also provided for a severe foot injury under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  The Veteran is currently in receipt of separate 20 and 10 percent ratings for her left ankle orthopedic and neurologic disabilities, which combine for a rating of 30 percent.  38 C.F.R. § 4.25 (2010).  Assuming arguendo that there was some benefit in assigning 30 percent rating under Diagnostic Code 5284, the MRI findings showing no deformity of the left ankle, the significant ranges of motion, and reported function, the evidence is against a finding of a severe foot injury.

Diagnostic Code 5284 provides for a 40 percent rating for actual loss of use of the foot.  Examinations have shown that the Veteran does not have actual loss of use of the foot in that she is able to walk on and move it.  Cf. 38 C.F.R. § 4.63 (2010) (providing that for purposes of special monthly compensation "loss of use of a foot" means that a person would be equally well served by amputation stump at the site of election with prosthesis in place)

There has been no period during the appeal period when the disability has met the criteria for a higher rating.  Staged ratings are therefore not warranted.  Cf. Hart.  

The preponderance of the evidence is against a finding that the disability has approximated the criteria for an increased rating; consequently, the benefit of the doubt doctrine does not apply. The claim for increase must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 4.7, 4.21 (2010).
 
Extraschedular Rating

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2010).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The residuals of the left ankle fracture, postoperative, tendonitis are manifested by limitation of motion, pain, tenderness, abnormal movement, pes cavus and hammer toes.  These manifestations, as described above, are contemplated by the rating criteria.  Although the Veteran reported that she switched jobs her pay had not been affected by her left ankle disability.  Her testimony does not show manifestations of the disability that are outside of those contemplated by the rating schedule.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual Unemployability

The United States Court of Appeals for Veterans Claims has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2008).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case the veteran has been employed full time in skilled jobs throughout the appeal period.  There is no evidence of unemployability.  Hence further consideration of entitlement to TDIU is not warranted.


ORDER

A rating in excess of 20 percent for residuals of a left ankle fracture, postoperative, tendonitis is denied.


REMAND

The Veteran was provided with new VA examinations in March and June 2011for residuals of a left ankle fracture, postoperative, sural neuropathy.  The March 2011, VA examiner relied on the results of electromyogram (EMG) and nerve conduction studies that were performed in March 2009, prior to her March 2010 surgery.  In June 2011, a different VA examiner commented that a repeat EMG was necessary to document the nature and extent of the Veteran's left lower extremity neuropathy and the exam results were to be forwarded via email to the RO.  The record does not show that a repeat EMG was done, as was recommended by the VA examiner.  VA's duty to assist includes following up on any suggestion by a VA examiner that additional diagnostic studies might be in order.  Green v. Derwinski, 1 Vet. App. 121 (1991).  If the EMG testing was performed, the results have not yet been associated with claims file and VA has a duty to obtain any such relevant records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all relevant VA records, including the report of any EMG testing conducted since her surgery in March 2010.

2.  If EMG testing in conjunction with the June 2011 VA examination cannot be located, then arrange for the Veteran to undergo EMG testing to evaluate the current severity of the service connected residuals of a left ankle fracture, postoperative, sural neuropathy.  

3.  The results of any EMG testing should be forwarded to the examiner who conducted the June 2011 examination for review.  The claims file should be reviewed by the examiner.  He should confirm in his written report that he conducted such a review.  The examiner should:

a) identify all nerves affected by the Veteran's service-connected left ankle injury;

b) with regard to each damaged nerve, the examiner should characterize the damage as mild, moderate or severe, resulting in incomplete paralysis;

c) the examiner should indicate whether any damaged nerve results in complete paralysis with eversion of the foot weakened or dorsal flexion of the foot lost;

d) the examiner should describe the extent to which the Veteran is additionally limited in her ability to function, including in employment;

If the June 2011 examiner is not available, or is unable to provide the requested opinions, the Veteran should be afforded a new examination.

3.  The AOJ should review the examination report to insure that it contains all information and opinions requested in this remand.

4.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


